Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – shown in Figs. 1-3
Species 2 – shown in Fig 4
Species 3 – shown in Fig. 5
Species 4 – shown in Fig. 6
Species 5 – shown in Fig. 7
Species 6 – shown in Figs. 8-9
Species 7 – shown in Figs 10-15
Species 8 – shown in Figs 16-17

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim appears to be generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of species 1 directed to an infrared processing device, essentially recited in claim 1. this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujita (US 20130219738), Fujita’063 (JP 2015198063, published on 11/09/2015), and Fujita’479 (US20150226479). 
Specifically, Fujita discloses an infrared heater 13 that comprises a filament 14, a tube 15 that surrounds the filament 14, a tube 16 that surrounds the tube 15. Sandwiched between tubes 15 and 16 is flow passageway 17 for a cooling fluid. The tubes 15 and 16 transmit an infrared ray having wavelength of 3.5 microns or less (para. 0028. 

    PNG
    media_image1.png
    372
    729
    media_image1.png
    Greyscale

Fujita’063 discloses an infrared heater 10 that has a metamaterial structure (microcavity 40), wherein infrared light having a peak wavelength of a non-Planckian distribution is irradiated (para. 0023 and 0014). The distribution of the infrared ray emitted from the infrared heater can be adjusted by the shape of the microcavity (para. 0008). 

    PNG
    media_image2.png
    323
    690
    media_image2.png
    Greyscale

Fujita’479 discloses an infrared heating apparatus 10 comprising an inner pipe 42 that is made of calcium fluoride (para. 0035)

    PNG
    media_image3.png
    529
    698
    media_image3.png
    Greyscale


A telephone call was made to Stephen Burr on 03/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313. The examiner can normally be reached M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761